                                                             James E. Torgerson (Bar No. 8509120)            Beth S. Ginsberg (Pro Hac Vice Pending)
                                                             Connor R. Smith (Bar No. 1905046)               James C. Feldman (Bar No. 1702003)
                                                             STOEL RIVES LLP                                 STOEL RIVES LLP
                                                             510 L Street, Suite 500                         600 University Street, Suite 3600
                                                             Anchorage, AK 99501                             Seattle, WA 98101
                                                             Telephone: 907.277.1900                         Telephone: 206.624.0900
                                                             Facsimile: 907.277.1920                         Facsimile: 206.386.7500
                                                             jim.torgerson@stoel.com                         beth.ginsberg@stoel.com
                                                             connor.smith@stoel.com                          james.feldman@stoel.com

                                                            Attorneys for Proposed Intervenor-Defendant
                                                            NANA Regional Corporation, Inc.

                                                                                    UNITED STATES DISTRICT COURT
             510 L Street, Suite 500, Anchorage, AK 99501




                                                                                     FOR THE DISTRICT OF ALASKA
               Main (907) 277-1900 Fax (907) 277-1920




                                                             NORTHERN ALASKA
STOEL RIVES LLP




                                                             ENVIRONMENTAL CENTER, et al.,

                                                                                               Plaintiffs,

                                                                   v.

                                                             DEBRA HAALAND, in her official
                                                             capacity as Secretary of the U.S.
                                                             Department of the Interior, et al.,

                                                                                             Defendants,

                                                             and

                                                             AMBLER METALS LLC, et al.,

                                                                                 Intervenor-Defendants.       Case No.: 3:20-cv-00187-SLG

                                                                   JOINT STIPULATION AS TO MOTION TO INTERVENE BY NANA
                                                                                REGIONAL CORPORATION, INC.




                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                1


                                                                    Case 3:20-cv-00187-SLG Document 57 Filed 05/18/21 Page 1 of 3
                                                                   On May 18, 2021, NANA Regional Corporation, Inc. (Movant) filed a motion to

                                                            intervene in the above-captioned litigation. Plaintiffs and Movant submit this Joint

                                                            Stipulation to further judicial economy and avoid unnecessary filings relating to the

                                                            intervention motion. After conferring, Plaintiffs and Movant agree to the following:

                                                                   1. Plaintiffs will not oppose Movant’s intervention.

                                                                   2. Movant will use its best efforts to coordinate with counsel for the federal

                                                            Defendants and any other Intervenor-Defendants as effectively as possible to avoid

                                                            unnecessary duplicative briefing of matters covered in their merits briefs.
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                   3. Plaintiffs and Movant anticipate discussions with counsel for the other parties
STOEL RIVES LLP




                                                            regarding the merits briefing schedule. Movant is amenable to changes in the briefing

                                                            schedule that will allow Plaintiffs sufficient time to reply to briefs by both Federal

                                                            Defendants and Movant (as well as any additional intervenors) and appropriate

                                                            adjustments to Plaintiffs’ page limits on reply, subject to the discussions with the other

                                                            parties.

                                                                   4. Plaintiffs and Movant do not anticipate discovery in this action involving

                                                            judicial review of agency decision-making, and they acknowledge that the initiation of

                                                            any discovery would require leave from the Court.

                                                                   5. At this time, Movant does not anticipate filing a motion to dismiss in advance of

                                                            merits briefing.




                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                2


                                                                       Case 3:20-cv-00187-SLG Document 57 Filed 05/18/21 Page 2 of 3
                                                             DATED: May 18, 2021                     STOEL RIVES LLP

                                                                                                     By:/s/ James E. Torgerson
                                                                                                        James E. Torgerson (Bar No. 8509120)
                                                                                                        Beth S. Ginsberg (Pro Hac Vice Pending)
                                                                                                        James C. Feldman (Bar No. 1702003)
                                                                                                        Connor R. Smith (Bar No. 1905046)


                                                                                                     TRUSTEES FOR ALASKA

                                                                                                     By:/s/ Bridget Psarianos (consent)
                                                                                                        Bridget Psarianos (Bar No. 1705025)
                                                                                                        Suzanne Bostrom (Bar No. 1011068)
                                                                                                        Brian Litmans (Bar No. 0111068)
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                                                     WESTERN MINING ACTION PROJECT
STOEL RIVES LLP




                                                                                                     By:/s/ Roger Flynn (consent)
                                                                                                        Roger Flynn (Pro Hac Vice)



                                                                                         CERTIFICATE OF SERVICE

                                                                  I hereby certify that on May18, 2021, I filed a true and correct copy of the foregoing
                                                            document with the Clerk of the Court for the United States District Court, District of
                                                            Alaska, by using the CM/ECF system. Participants in this Case No. 3:20-cv-00187-SLG,
                                                            who are registered CM/ECF users, will be served by the CM/ECF system.

                                                            /s/ James E. Torgerson
                                                            James E. Torgerson




                                                            Northern Alaska Environmental Center, et al. v. Haaland, et al.
                                                            Case No. 3:20-cv-00187-SLG                3


                                                                     Case 3:20-cv-00187-SLG Document 57 Filed 05/18/21 Page 3 of 3
